Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	In the specification, page 2, lines 2-6 have been changed to:
--The instant application is a continuation in part application of U.S. Utility Patent 
Application Serial No. 15/426,266, filed February 7, 2017, now abandoned, which is a continuation of U.S. Utility Patent Application Serial No. 14/836,591, filed August 26, 2015, now U.S. Patent No. 9,631,773, which claims the benefit of and priority to U.S. Provisional Patent Application Serial No. 62/042,236, filed August 26, 2014, and each of which are fully incorporated herein by reference. --

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







sjc /STEPHEN J CASTELLANO/      Primary Examiner, Art Unit 3733